                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION (DETROIT)


In re:                                                         Chapter 7

LaJeff Lee-Percy Woodberry,                                    Case No. 18-46856

         Debtor.                                               Hon. Phillip J. Shefferly
                                           /

Mark H. Shapiro, Chapter 7 Trustee                             Adversary Proceeding
for the bankruptcy estate of                                   No. 20-4366-PJS
LaJeff Lee-Percy Woodberry,

         Plaintiff,

v.

AmeriSave Mortgage Corporation, and
Mortgage Electronic Registration
Systems, Inc.,

         Defendants.
                                           /


                   ORDER DENYING DEBTOR’S MOTION TO INTERVENE


         This order is entered to deny a chapter 7 debtor’s motion to intervene in an

adversary proceeding brought by a chapter 7 trustee against a mortgage company.

         LaJeff Lee-Percy Woodberry (“Debtor”) is the debtor in this chapter 7 case.

He is married to Yumi Yoo Woodberry (“Yumi”). On the date of the bankruptcy




     20-04366-pjs     Doc 46   Filed 12/10/20   Entered 12/10/20 12:01:49   Page 1 of 6
petition, the Debtor and Yumi lived at 18283 Muirland Street, Detroit, Michigan

(“Muirland Property”). Although the Property was at one time solely in the Debtor’s

name, the Debtor had transferred the Muirland Property to Yumi for $1.00 before

filing his bankruptcy petition. On the date of the petition, record title to the Muirland

Property was solely in Yumi’s name.

      On August 2, 2018, the chapter 7 trustee (“Trustee”) filed adversary

proceeding No. 18-4356 (“Avoidance Adversary Proceeding”) against Yumi to

avoid the Debtor’s transfer of the Muirland Property to Yumi and to recover the

Muirland Property for the bankruptcy estate. To protect the estate’s interest in the

Muirland Property while the Trustee prosecuted the Avoidance Adversary

Proceeding, the Trustee recorded a Claim of Interest in the Muirland Property with

the Wayne County Register of Deeds. On September 9, 2020, the Court granted the

Trustee’s motion for partial summary judgment in the Avoidance Adversary

Proceeding. The Court held that the Debtor’s transfer of the Muirland Property is

avoided and the Muirland Property is recovered for the Debtor’s bankruptcy estate.

      On September 11, 2020, the Trustee filed this adversary proceeding. In his

amended complaint (“Amended Complaint”) the Trustee alleges that, despite the

Claim of Interest on the Muirland Property, while the Avoidance Adversary

Proceeding was pending, the Debtor and Yumi borrowed $192,000.00 from one of


                                          -2-


  20-04366-pjs    Doc 46    Filed 12/10/20   Entered 12/10/20 12:01:49    Page 2 of 6
the defendants, Amerisave Mortgage Corporation (together with the other defendant,

“Defendants”), and secured repayment by granting the Defendants a mortgage

(“Mortgage”) on the Muirland Property. The Amended Complaint seeks alternative

forms of relief — a judgment declaring that the Mortgage is void; a judgment

subordinating the Mortgage to the estate’s interest; avoidance of the Mortgage; or

recovery of the value of the Mortgage for the benefit of the estate. Because the

Trustee and the Defendants have agreed to extend the time for the Defendants to

answer the Amended Complaint until December 29, 2020, no answer has yet been

filed.

         On November 16, 2020, the Debtor, acting pro se, filed duplicate copies of a

motion (“Motion”) (ECF Nos. 31 and 32) to intervene and a brief (ECF No. 34) in

support. The Motion has two parts. The first part is a paragraph-by-paragraph

answer to each of the five counts in the Amended Complaint. The second part asserts

four affirmative defenses but says nothing about the relevant law and rules regarding

intervention. On November 30, 2020, the Trustee filed an objection to the Motion.

The Court has determined not to set the Motion for a hearing as oral argument will

not further the deliberative process. For the following reasons, the Court denies the

Motion.




                                          -3-


  20-04366-pjs     Doc 46   Filed 12/10/20   Entered 12/10/20 12:01:49   Page 3 of 6
      Fed. R. Civ. P. 24, made applicable to this adversary proceeding by Fed. R.

Bankr. P. 7024, governs a motion to intervene. Subpart (a) of the rule addresses the

motion where the movant asserts that there is a right to intervene and subpart (b)

addresses the motion where the movant does not assert a right to intervene but

requests permission to intervene anyway. The Motion does not mention either of

these subparts of the rule but the Debtor’s brief in support of the Motion states that

“Intervention is warranted as of right because LaJeff Woodberry is the Debtor in this

bankruptcy and the Debtor has an unconditional right to intervene . . . .” Based on

that statement, the Court construes the Motion as being brought under subpart (a) of

the rule, which governs intervention of right.

      Rule 24(a) provides that on timely motion, intervention is mandatory if the

moving party either

      (1) is given an unconditional right to intervene by a federal statute; or
      (2) claims an interest relating to the property or transaction that is the
      subject of the action, and is so situated that disposing of the action may
      as a practical matter impair or impede the movant’s ability to protect its
      interest, unless existing parties adequately represent that interest.

      The Debtor does not identify, either in the Motion or supporting brief, any

federal statute giving the Debtor an unconditional right to intervene in this adversary

proceeding under subpart (a)(1) of the rule. Therefore, the Motion must be denied

to the extent it is brought under Rule 24(a)(1).


                                         -4-


  20-04366-pjs    Doc 46   Filed 12/10/20   Entered 12/10/20 12:01:49    Page 4 of 6
      For subpart (a)(2) of the rule, the Sixth Circuit Court of Appeals requires that

the moving party have a “substantial” or “significant” legal interest to be protected.

United States v. Michigan, 424 F.3d 438, 443 (6th Cir. 2005); Jansen v. City of

Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990). The moving party bears the burden

of proving each element. Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1245

(6th Cir. 1997) (citation omitted).

      The Debtor has no interest in the Muirland Property. As noted earlier, the

Debtor transferred all his interest in the Muirland Property to Yumi before the Debtor

filed his bankruptcy case. The Debtor’s wife, Yumi, also does not have any interest

in the Muirland Property. The Court’s grant of the Trustee’s motion for partial

summary judgment in the Avoidance Adversary Proceeding does not change that

fact. It just means that the Court avoided the Debtor’s transfer to Yumi and —

significantly — recovered the avoided transfer for the bankruptcy estate, not for the

Debtor. At this point, neither the Debtor nor Yumi have any interest in the Muirland

Property, much less a substantial or significant legal interest. Nor do either of them

have any interest in the Mortgage that the Trustee now seeks to avoid or subordinate

in the Amended Complaint. The Amended Complaint seeks to avoid or subordinate

an interest of the Defendants, not an interest of the Debtor or Yumi. Therefore, the

Motion must be denied to the extent that it is brought under Rule 24(a)(2).


                                         -5-


  20-04366-pjs    Doc 46   Filed 12/10/20   Entered 12/10/20 12:01:49   Page 5 of 6
      The Court understands that the Debtor is appearing pro se but it is the burden

of the party moving to intervene under Rule 24(a) to show that the rule’s

requirements are met. The Motion does not do that. Instead of addressing the criteria

for intervention, the Motion just repeats baseless allegations against the Trustee and

complaints about the handling of the Debtor’s bankruptcy case that the Debtor has

made many times before, in many different contexts.           Those allegations and

complaints do not give the Debtor a right to intervene in this adversary proceeding.

Accordingly,

      IT IS HEREBY ORDERED that the Motion (ECF Nos. 31 and 32) is denied.




Signed on December 10, 2020




                                         -6-


  20-04366-pjs   Doc 46    Filed 12/10/20   Entered 12/10/20 12:01:49   Page 6 of 6
